14534489\V-10 COMMITMENT: NATIONAL CITY BANK, $30,000,000 Individually and as Administrative Agent By: /s/Martin D. Rodriguez Name: Martin D. Rodriguez Title: Vice President National City Bank Investment Real Estate One Chagrin Highlands 2000 Auburn Drive, Suite 400 Beachwood, Ohio 44122-4327 Attention: Martin D. Rodriguez Phone: 216-488-9123 Facsimile: 216-488-3160 A-2 ncbcrex.htm 14534489\V-10 COMMITMENT: WELLS FARGO BANK, N.A. By: /s/ A. Geraldi Perry Name: A. Geraldi Perry Title: Assistant Vice President 200 Public Square Suite 200 Cleveland, OH 44114 Attention: Toni G. Perry Phone: 216-344-6946 Facsimile: 216-344-6971 A-3 ncbcrex.htm 14534489\V-10 COMMITMENT: RAYMOND JAMES BANK, FSB By: /s/ Thomas F. Macina Name: Thomas F. Macina Title: Senior Vice President 710 Carillon Parkway St. Petersburg, FL 33716 Attention: James M. Armstrong Phone: 727-567-7919 Facsimile: 727-567-8830 A-4 ncbcrex.htm 14534489\V-10 COMMITMENT: THE HUNTINGTON NATIONAL BANK By: /s/ Timothy B. Smith Name: Timothy B. Smith Title: Officer 917 Euclid Avenue, CM17 Cleveland, OH 44115 Attention: Jennifer Hearns Phone: 216-515-6923 Facsimile: 216-515-0179 with notice to: Euclid Avenue, CM17 Cleveland, OH 44115 Attention: Timothy Smith Phone: 216-515-0368 Facsimile: 216-515-0179 A-5 ncbcrex.htm 14534489\V-10 EXHIBIT A FORM OF NOTE , 2007 Associated Estates Realty Corporation, a corporation organized under the laws of the State of Ohio (the "Borrower"), promises to pay to the order of (the "Lender") the aggregate unpaid principal amount of all Loans made by the Lender to the Borrower pursuant to Article II of the Credit Agreement (as the same may be amended or modified, the "Agreement") hereinafter referred to, in immediately available funds at the main office of National City Bank in Cleveland, Ohio, as Administrative Agent, together with interest on the unpaid principal amount hereof at the rates and on the dates set forth in the Agreement. The Borrower shall pay remaining unpaid principal of and accrued and unpaid interest on the Loans in full on the Facility Termination Date or such earlier date as may be required under the Agreement. The Lender shall, and is hereby authorized to, record on the schedule attached hereto, or to otherwise record in accordance with its usual practice, the date and amount of each Loan and the date and amount of each principal payment hereunder. This Note is one of the Notes issued pursuant to, and is entitled to the benefits of the Credit Agreement, dated as of , 2007 among the Borrower, National City Bank, individually and as Administrative Agent, and the other Lenders named therein, to which Agreement, as it may be amended from time to time, reference is hereby made for a statement of the terms and conditions governing this Note, including the terms and conditions under which this Note may be prepaid or its maturity date accelerated. Capitalized terms used herein and not otherwise defined herein are used with the meanings attributed to them in the Agreement. If there is a Default under the Agreement or any other Loan Document and Administrative Agent exercises the remedies provided under the Agreement and/or any of the Loan Documents for the Lenders, then in addition to all amounts recoverable by the Administrative Agent and the Lenders under such documents, the Administrative Agent and the Lenders shall be entitled to receive reasonable attorneys fees and expenses incurred by the Administrative Agent and the Lenders in connection with the exercise of such remedies. Borrower and all endorsers severally waive presentment, protest and demand, notice of protest, demand and of dishonor and nonpayment of this Note, and any and all lack of diligence or delays in collection or enforcement of this Note, and expressly agree that this Note, or any payment hereunder, may be extended from time to time, and expressly consent to the release of any party liable for the obligation secured by this Note, the release of any of the security for this Note, the acceptance of any other security therefor, or any other indulgence or forbearance whatsoever, all without notice to any party and without affecting the liability of the Borrower and any endorsers hereof. This Note shall be governed and construed under the internal laws of the State of Ohio. A-6 ncbcrex.htm 14534489\V-10 BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY. ASSOCIATED ESTATES REALTY CORPORATION, a n Ohio corporation By: Name: Title: A-7 ncbcrex.htm 14534489\V-10 SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE OF ASSOCIATED ESTATES REALTY CORPORATION DATED , 2007 Maturity Principal Maturity Principal Amount of of Interest Amount Unpaid Date Loan Period Paid Balance A-8 ncbcrex.htm 14534489\V-10 EXHIBIT B COMPLIANCE CERTIFICATE National City Bank, as Administrative Agent Investment Real Estate One Chagin Highlands 2000 Auburn Drive Suite 400 Cleveland, OH 44122-4327 Re: Credit Agreement dated as of April 24, 2007 (as amended, modified, supplemented, restated, or renewed, from time to time, the "Agreement") between ASSOCIATED ESTATES REALTY CORPORATION (the "Borrower"), and NATIONAL CITY BANK, as Administrative Agent for itself and the other lenders parties thereto from time to time ("Lenders"). Reference is made to the Agreement. Capitalized terms used in this Certificate (including schedules and other attachments hereto, this "Certificate") without definition have the meanings specified in the Agreement. Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to the Lenders that the information furnished in the attached schedules, including, without limitation, each of the calculations listed below are true, correct and complete in all material respects as of the last day of the fiscal periods subject to the financial statements and associated covenants being delivered to the Lenders pursuant to the Agreement together with this Certificate (such statements the "Financial Statements" and the periods covered thereby the "reporting period") and for such reporting periods. The Borrower hereby further certifies to the Lenders that: 1. Compliance with Financial Covenants.
